EXHIBIT 99.02 AllianceBernstein Third Quarter 2008 Review Third Quarter 2008 Review Gerald M. LiebermanPresident & Chief Operating Officer Lewis A. SandersChairman & Chief Executive Officer Any forecasts in this material may not be realized. Information or opinions should not be construed as investment advice. October 22, 2008 AllianceBernstein 2 Third Quarter 2008 Review Proprietary - For AllianceBernstein L.P. use only Cautions regarding Forward-Looking Statements Certain statements provided by management in this presentation are “forward-looking statements” within the meaning of the Private SecuritiesLitigation Reform Act of 1995. Such forward-looking statements are subject to risks, uncertainties, and other factors that could cause actual resultsto differ materially from future results expressed or implied by such forward-looking statements. The most significant of these factors include, butare not limited to, the following: the performance of financial markets, the investment performance of sponsored investment products andseparately managed accounts, general economic conditions, future acquisitions, competitive conditions, and government regulations, includingchanges in tax regulations and rates and the manner in which the earnings of publicly traded partnerships are taxed. We caution readers tocarefully consider such factors. Further, such forward-looking statements speak only as of the date on which such statements are made; weundertake no obligation to update any forward-looking statements to reflect events or circumstances after the date of such statements. For furtherinformation regarding these forward-looking statements and the factors that could cause actual results to differ, see “Risk Factors” inPart I, Item1A of our Form 10-K for the year ended December 31, 2007 and Part II, Item 1A of our Form 10-Q for the quarter ended June 30, 2008. Any or allof the forward-looking statements that we make in this presentation, Form 10-K, Form 10-Q, other documents we file with or furnish to the SEC, orany other public statements we issue, may turn out to be wrong. It is important to remember that other factors besides those listed in “Risk Factors”and those listed above and below could also adversely affect our revenues, financial condition, results of operations, and business prospects. The forward-looking statements referred to in the preceding paragraph include statements regarding: Our anticipation that the historical pattern of some of our best absolute and relative returns following bouts of market turbulencewill repeat itself in the current episode, and our confidence that the actions we are taking will position us to take advantage of arecovery for our clients and for the firm which history tells us will arrive sooner and be stronger than generally expected:Historical performance is not necessarily indicative of future results or market movements.The actual performance of the capital marketsand other factors beyond our control will affect our investment success for clients and asset flows. Our backlog of new institutional mandates not yet funded:Before they are funded, institutional mandates do not represent legallybinding commitments to fund and, accordingly, the possibility exists that not all mandates will be funded in the amounts and at the times wecurrently anticipate. The firm’s solid financial foundation positioning it well to navigate through this difficult period:Our solid financial foundation isdependent on our cash flow from operations, which is subject to the performance of the capital markets and other factors beyond ourcontrol. Our hope that we will recover an additional portion of the $56.0 million claim processing error-related charge:Our ability to recovermore of this cost depends on the availability of funds from the related class-action settlements fund, the amount of which is not yet known. *12 months ending September 30, 2008. Market Performance - US AllianceBernstein 4 Third Quarter 2008 Review Proprietary - For AllianceBernstein L.P. use only AllianceBernstein 5 Third Quarter 2008 Review Proprietary - For AllianceBernstein L.P. use only AllianceBernstein 6 Third Quarter 2008 Review Proprietary - For AllianceBernstein L.P. use only NOTE: Percentages are calculated using AUM rounded to the nearest million. AllianceBernstein 7 Third Quarter 2008 Review Proprietary - For AllianceBernstein L.P. use only AllianceBernstein 8 Third Quarter 2008 Review Proprietary - For AllianceBernstein L.P. use only Changes in Assets Under Management by Investment Service AllianceBernstein 9 Third Quarter 2008 Review Proprietary - For AllianceBernstein L.P. use only (1) Transfers of certain client accounts were made among distribution channels resulting from changes in how these accounts are serviced by the firm. NOTE: Percentages are calculated using AUM rounded to the nearest million. Institutional Investments Highlights: 3Q08 AllianceBernstein 10 Third Quarter 2008 Review Proprietary - For AllianceBernstein L.P. use only (1) Transfers of certain client accounts were made among distribution channels resulting from changes in how these accounts are serviced by the firm. NOTE: Percentages are calculated using AUM rounded to the nearest million. Retail Highlights: 3Q08 AllianceBernstein 11 Third Quarter 2008 Review Proprietary - For AllianceBernstein L.P. use only (1) Transfers of certain client accounts were made among distribution channels resulting from changes in how these accounts are serviced by the firm. NOTE: Percentages are calculated using AUM rounded to the nearest million. Private Client Highlights: 3Q08 Alternative Investment Services AUM* * Consists of Hedge Fund, Currency and Venture Capital services AllianceBernstein 13 Third Quarter 2008 Review Proprietary - For AllianceBernstein L.P. use only AllianceBernstein 14 Third Quarter 2008 Review Proprietary - For AllianceBernstein L.P. use only AllianceBernstein Third Quarter 2008 Revenues NOTE: Percentages are calculated using revenues and expenses rounded to the nearest thousand. AllianceBernstein 15 Third Quarter 2008 Review Proprietary - For AllianceBernstein L.P. use only AllianceBernstein
